ON MOTION EOR REHEARING.
Hill, J.
A portion of the workmen’s compensation act of Connecticut, as embodied in the General Statutes of that State (1918, § 5388), provides that “‘Employee’ shall mean any person who has entered into or works under any contract of service or apprenticeship with an employer, whether any such contract contemplated the performance of duties within or without the State.” The decision in McDonald v. New Haven, supra, was based upon a construction of the section just quoted. The Georgia workmen’s compensation act of 1920 (Ga. L. 1920, p. 167, sec. 2(b)), provides that “‘Employee’ shall include every person, including a minor, in the service of another under any contract of hire or apprenticeship, written or implied,” etc. The language of the two acts is substantially the same; and if the decision in the McDonald case is sound, as we think it is, then on principle it is applicable to our workmen’s compensation act; and that being so, we arrive at the same conclusion as reached when the present ease was decided.
The act of 1925 (Ga. L. 1925, p. 191, 12 Park’s Code Supp. 1926, § 913 (zz), Michie, § 913(17)), cited on the motion for rehearing, and which provides that “the word ‘fireman,’ as used in this act, shall be construed to mean those persons employed by *648any city affected by this act in any work connected with the prevention and extinguishing of fires in said cities by the municipal government,” is not controlling of the question decided in this case. Upon review of the decision rendered in this case, the motion for rehearing is denied.